Case 3:19-cv-10170-BRM-LHG Document 304 Filed 04/27/21 Page 1 of 4 PageID: 12419




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY




  SANDOZ, INC., et ano.,                            Civil Action No.: 19-cv-10170

                       Plaintiffs,
                                                       OPINION AND ORDER OF THE
                  v.                                   SPECIAL DISCOVERY MASTER
                                                     REGARDING CONFIDENTIALITY OF
  UNITED THERAPEUTICS CORP., et ano.,                SMITHS SETTLEMENT TERM SHEET
                       Defendants.




  LINARES, J.

         This matter comes before the Special Master by way of a Letter dated February 19, 2021

  from counsel for Defendant United Therapeutics Corporation (“UTC”) regarding the

  confidentiality designation of certain provisions of a “Binding Term Sheet” dated November 6,

  2020 between defendant Smiths Medical ASD, Inc. (“Smiths”) and Plaintiffs Sandoz, Inc. and

  Raregen, LLC (“Term Sheet”). The Special Master has reviewed the submissions, including the

  February 26, 2021 Response from Plaintiffs, and the relevant controlling law. For the reasons set

  forth below, the Special Master hereby denies the relief requested by UTC.

                                       I.      DISCUSSION

         The Special Master presumes that the parties are familiar with the facts surrounding the

  underlying action and claims. Accordingly, the Special Master will only recite the relevant

  procedural and factual background necessary to dispose of the dispute at hand.

         The Term Sheet, which is marked “Subject to FRE 408; Settlement Agreement,” states

  that it constitutes the binding agreement between Plaintiffs and Smiths “to resolve and settle the
Case 3:19-cv-10170-BRM-LHG Document 304 Filed 04/27/21 Page 2 of 4 PageID: 12420




  litigation between Plaintiffs and Smiths” – the “litigation” being the instant litigation. Plaintiffs

  have designated certain portions of the Term Sheet as “Highly Confidential” under the Stipulated

  Confidentiality Order entered on June 6, 2019 (Docket 55). UTC objects to Plaintiffs over-

  designation of certain portions of the Term Sheet as “Highly Confidential”, arguing that only

  limited provisions relating to price, quantity and timing should be redacted as “Highly

  Confidential.”1

          The Confidentiality Order provides, in relevant part:

                   The term "Protected Information" shall include all Materials
                   designated      as     "CONFIDENTIAL"             or     "HIGHLY
                   CONFIDENTIAL," as those terms are defined herein, that the
                   Source believes constitutes, discloses or relates to confidential or
                   proprietary business information; processes, operations, research,
                   technical or developmental information, testing, and studies
                   relating to drug products; competitively sensitive financial and
                   strategic information and internal financial projections; and
                   production, marketing, sales, shipments, or other proprietary data
                   or information of commercial value, including trade secrets.

                   [. . .]

                   "HIGHLY CONFIDENTIAL" shall mean Protected Information of
                   a most sensitive nature that might be of significant value to an
                   actual or potential competitor of the Source and the disclosure of
                   which could reasonably place the Source at a competitive
                   disadvantage. Examples of categories of such "HIGHLY
                   CONFIDENTIAL" Protected Information include: documents and
                   things relating to, constituting or reflecting competitively sensitive
                   financial results, planning, and strategic information; trade secrets;
                   agreements with customers, distributors, or vendors; business
                   plans; the research and development (including the discovery and
                   development of a party's product(s), product formulation,
                   manufacturing, trials, testing, and related materials) of any
                   product; 510(k) submissions, approved and non-approved
                   regulatory claims, design specifications, certification details,
                   certificate expirations, regulatory findings, complaint details,
                   mandatory reported incidents, CAPA's and design changes; non-


  1The information Plaintiffs have designated and redacted as “Highly Confidential” are highlighted in green in
  Exhibit A to UTC’s February 19, 2021 Letter, while UTC’s more limited proposed redactions appear in orange.

                                                          2
Case 3:19-cv-10170-BRM-LHG Document 304 Filed 04/27/21 Page 3 of 4 PageID: 12421




                 public patent applications; and projected future sales, pricing,
                 revenue, cost, or profit information for any products.

         UTC argues that Plaintiffs have over-designated certain portions of the Term Sheet as

  “Highly Confidential” and that only certain limited sections relating to pricing, quantity and

  timing should properly be redacted as “Highly Confidential.” UTC argues that these more

  limited redactions are consistent with the parties’ prior practice with respect to other commercial

  contracts that have been produced in discovery, including supply agreements between Smiths

  and UTC, in which only information relating to dollar amounts for pricing, specific quantities of

  product and identities of customers were redacted. UTC further argues that the effect of this

  over-designation by Plaintiffs prevents it from sharing relevant information in the Term Sheet

  with in-house UTC lawyers, who are knowledgeable about the import of such provisions.

  Finally, UTC argues that the information that is redacted is relevant to UTC’s defense that

  Plaintiffs could have entered into written contracts to secure or obtain regulatory clearance for a

  cartridge or a pump years ago.

         Plaintiffs argue the information it has designated as “Highly Confidential” falls within the

  express definition under the Confidentiality Order and the examples listed therein, and thus the

  designations are proper. Plaintiffs also argue that the confidentiality level of other supply or

  commercial agreements produced in this action are different from and not comparable to the

  settlement Term Sheet here, and further, how the parties agreed to handle prior confidentiality

  designations in other agreements is not determinative of whether the designations in the

  settlement Term Sheet are proper.

         The Special Master agrees with the Plaintiffs and holds that the information Plaintiffs

  have designated as “Highly Confidential” in the Term Sheet shall remain so designated. The

  information designated by Plaintiffs falls within the definition of “Highly Confidential” in the


                                                  3
Case 3:19-cv-10170-BRM-LHG Document 304 Filed 04/27/21 Page 4 of 4 PageID: 12422




  Confidentiality Order and the examples cited therein, including planning and strategic

  information, business plans, 510(k) submission and regulatory findings. The Confidentiality

  Order, in addition to being a court order, is a negotiated agreement between the parties that must

  be enforced according to its terms. The parties agreed to include specific examples of the type of

  information that qualifies for “Highly Confidential” protection – the information Plaintiffs have

  designated in the Term Sheet falls within the plain meaning of the Confidentiality Order. In

  addition, any prior practice of the parties with respect to treatment of confidential information in

  other unrelated commercial agreements is not determinative of the issue here, and certainly does

  not constitute a waiver of any party’s right to designate information as “Highly Confidential” in

  any subsequent and unrelated agreement. Accordingly, the Special Master holds that Plaintiffs’

  designation of certain information in the Term Sheet as “Highly Confidential” is proper, and

  UTC’s request is denied.

                                            II.    ORDER

         For the foregoing reasons, it is on this 23rd day of April 2021,

         ORDERED that UTC’s request in its February 19, 2021 Letter is denied; and it is further

         ORDERED that the information in the Term Sheet that Plaintiffs have designated as

  “Highly Confidential” under the terms of the Confidentiality Order shall be maintained as

  “Highly Confidential” in accordance with the Confidentiality Order.

         SO ORDERED.

                                                  __/s/ Jose L. Linares_______________________

                                                  Hon. Jose L. Linares, U.S.D.J. (Ret.)




                                                     4
